Case 2:20-cv-14211-RLR Document 29 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 2:20-CV-14211-RLR


  SHERRY EDMONDSON,

          Plaintiff,

  v.

  KILOLO KIJAKAZI,
  Commissioner of Social Security,

        Defendant.
  ____________________________/

        ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION,
         DENYING MOTION FOR SUMMARY JUDGMENT, AND CLOSING CASE

          This matter is before the Court upon Plaintiff Sherry Edmondson’s Motion for Summary

  Judgment. DE 21. The motion was referred to the Honorable Shaniek M. Maynard for a Report

  and Recommendation. DE 2. On July 28, 2021, Judge Maynard issued a Report and

  Recommendation recommending that Plaintiff’s Motion for Summary Judgment be denied. DE

  26. On August 11, 2021, Plaintiff filed objections to the Report and Recommendation. DE 27.

  On August 12, 2021, Defendant filed a response to Plaintiff’s objections. DE 28.

          The Court has conducted a de novo review of Judge Maynard’s Report and

  Recommendation, Plaintiff’s objections thereto, Defendant’s response to the objections, and the

  record, and is otherwise fully advised in the premises. The Court agrees with the analysis and

  conclusions in the Report and Recommendation and finds Judge Maynard’s recommendation to

  be well reasoned and correct.

          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1. Magistrate Judge Maynard’s Report and Recommendation [DE 26] is hereby ADOPTED
Case 2:20-cv-14211-RLR Document 29 Entered on FLSD Docket 08/23/2021 Page 2 of 2




          in its entirety;

      2. The Plaintiff’s Motion for Summary Judgment [DE 21] is DENIED;

      3. The Commissioner’s decision is AFFIRMED; and

      4. The Clerk of the Court is directed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 23rd day of

  August, 2021.



                                                 _______________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Counsel of Record
